Citation Nr: 1452548	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-15 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for sciatica of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1985 to June 1985 and from September 1988 to January 2008.  He had additional service with the United States Navy Reserve.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also the file on the VBMS/Virtual VA system to insure a total review of the evidence.

The issue of entitlement to service connection for a right hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that although the RO indicated that the issue of service connection for sciatic nerve, right lower extremity, was claimed as a right hip disability, the Veteran claimed them separately and records reflect that a separate hip disability may exist.  See February 2010 formal application for VA compensation benefits (VA Form 21-526) and private treatment record dated in January 2010.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to service connection for sleep apnea and a rating in excess of 10 percent for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The evidence does not demonstrate any diagnosed condition of the cervical spine. 

2.  The evidence does not demonstrate any diagnosed condition of the lumbar spine. 

3.  The evidence does not demonstrate any diagnosed sciatica or neurological condition of the right lower extremity. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 

3.  The criteria for service connection for sciatic of the right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In February 2010, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing his claim.  The February 2010 VCAA notice was issued to the Veteran prior to the July 2010 rating decision from which the instant appeal arises.  The issues on appeal were readjudicated in the March 2012 statement of the case (SOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA examination in July 2010.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2010 VA examination report reflects that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him.  Additionally, neither the Veteran nor his representative has questioned the adequacy the examination with regard to the claims being decided herein. 

All relevant documentation, including private treatment records, has been secured.  All relevant facts have been developed.  There remains no issue as to the substantial completeness of the Veteran's appeals for service connection for a cervical and lumbar spine disability, or sciatica of the right lower extremity.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

The Veteran contends that he has cervical and lumbar spine disabilities as well as sciatica in the right lower extremity that was incurred in service.  For the reasons set forth below, service connection for cervical and lumbar spine disabilities and sciatica in the right lower extremity are not warranted in this case.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed conditions.  When determining whether there is a current disability, pain alone is not sufficient.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   

The Veteran has repeatedly stated that he has neck and back pain, as well as pain shooting down his right lower extremity, and that the claimed disabilities are a result of his service, to include a hip disability claimed to have incurred in service.  While the Veteran is competent to report lay-observable symptoms such as pain, the Veteran is not competent to diagnose himself with a spine or neurological disability as such a determination requires medical training and expertise.  Jandreau, 492 F.3d 1372.  As there is no competent lay evidence of record indicating the presence of a current disability, the issue will be decided based on the medical evidence of record.

The weight of the evidence does not demonstrate a current diagnosis for the claimed cervical spine disability, lumbar spine disability or sciatica of the right lower extremity.  Looking at the medical evidence of record, the July 2010 VA examiner indicated that there is no objective evidence of cervical spine or lumbar spine pathology or radiculopathy or neuropathy.  For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain.  Therefore, the Veteran's impressions of pain do not reflect a current disability for VA purposes and therefore not sufficient to support a viable claim for service connection. 

To the extent that the Veteran complains of any cervical spine, lumbar spine, and right lower extremity pain, pain itself is not a disability for VA purposes.  A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  Without a pathology to which the complaints of pain can be attributed, there is no basis to find a cervical spine or lumbar spine disability, or sciatica of the right lower extremity for which service connection may be granted.  

The Board further notes that the Veteran has claimed that the claimed spine and right lower extremity disabilities are secondary to a hip disability which has not yet been adjudicated.  However,  whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  Since the Veteran has not presented any acceptable evidence of a cervical or lumbar spine disability and/ or radiculopathy or neuropathy of the right lower extremity, any theory of secondary service connection must fail.  

As the medical evidence of record is silent for any other current diagnoses concerning the Veteran's cervical spine, lumbar spine, or nerves of the right lower extremity, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  As such, service connection is not warranted for the Veteran's claimed cervical spine and lumbar spine disabilities, and sciatica of  the right lower extremity.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225 


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a sciatic nerve disability of the right lower extremity is denied.  


REMAND

Hypertension

The Veteran contends that a higher rating is warranted for his service-connected hypertension.  According to the August 2010 notice of disagreement and May 2012 substantive appeal, the Veteran reported that his hypertension has worsened since the July 2010 VA examination.  The Veteran stated that his medication has increased, he suffers from other side effects such as headaches, and it is affecting his daily activities. He also reported higher blood pressure readings than is reflected in the record.  A new VA examination and opinion to ascertain the current severity of his hypertension is required.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95. 

Sleep Apnea

The Veteran contends that service connection is warranted for his sleep apnea.  He was diagnosed with sleep apnea according to February 2010 private treatment records.  In a statement received in February 2010, the Veteran's wife indicated that the Veteran snored while serving on active duty.  The Board finds that a medical opinion is necessary to determine whether there is a nexus between the Veteran's sleep apnea and his active service.  Thus the Board finds that the claim for service connection for sleep apnea must be remanded so that a medical opinion that speaks to the issue of the cause of disability may be rendered pursuant to 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to identify all relevant records of private health care providers who have treated his sleep apnea and hypertension not previously obtained by the RO.  After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

2.  Obtain all update VA treatment records and associate them with the record.
3.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the current severity of his hypertension.  The claims folder must be made available to the examiner.  All indicated tests and studies should be accomplished and the findings reported in detail.  

The examiner should report all pertinent findings and include the results of blood pressure testing.  The examiner should also identify all manifestations of the disability.  In doing so, the examiner must specifically discuss the Veteran's report of headaches.

All findings and conclusions should be set forth in a legible report.

4.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his sleep apnea.  The claims folder must be made available to the examiner.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should take a detailed medical history from the Veteran.  The examiner is requested to review the record and should render an opinion as to whether it is as least as likely as not that any currently diagnosed sleep apnea had its onset during active service or is otherwise related to service.  A complete rationale must be provided for each opinion expressed. 

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, , the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


